TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 22, 2022



                                      NO. 03-21-00600-CV


                                   John W. Dollins, Appellant

                                                 v.

                          James G. Dollins, III, Individually, Appellee




         APPEAL FROM THE 35TH DISTRICT COURT OF MILLS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the order signed by the trial court on August 20, 2021. John W. Dollins

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.